 


109 HR 1809 IH: Seniors’ Retirement Recovery Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1809 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Weldon of Florida introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the 1993 income tax increase on Social Security benefits to increase the age at which distributions must commence from certain retirement plans from 70 1/2 to 80. 
 
 
1.Short titleThis Act may be cited as the Seniors’ Retirement Recovery Act of 2005. 
2.Repeal of 1993 income tax increase on Social Security benefits 
(a)Restoration of prior law formulaSubsection (a) of section 86 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(a)In generalGross income for the taxable year of any taxpayer described in subsection (b) (notwithstanding section 207 of the Social Security Act) includes Social Security benefits in an amount equal to the lesser of— 
(1)one-half of the Social Security benefits received during the taxable year, or 
(2)one-half of the excess described in subsection (b)(1).. 
(b)Repeal of adjusted base amountSubsection (c) of section 86 of such Code is amended to read as follows: 
 
(c)Base amountFor purposes of this section, the term base amount means— 
(1)except as otherwise provided in this subsection, $25,000, 
(2)$32,000 in the case of a joint return, and 
(3)zero in the case of a taxpayer who— 
(A)is married as of the close of the taxable year (within the meaning of section 7703) but does not file a joint return for such year, and 
(B)does not live apart from his spouse at all times during the taxable year.. 
(c)Conforming amendments 
(1)Subparagraph (A) of section 871(a)(3) of such Code is amended by striking 85 percent and inserting 50 percent. 
(2) 
(A)Subparagraph (A) of section 121(e)(1) of the Social Security Amendments of 1983 (Public Law 98–21) is amended— 
(i)by striking (A) There and inserting There; 
(ii)by striking (i) immediately following amounts equivalent to; and 
(iii)by striking , less (ii) and all that follows and inserting a period. 
(B)Paragraph (1) of section 121(e) of such Act is amended by striking subparagraph (B). 
(C)Paragraph (3) of section 121(e) of such Act is amended by striking subparagraph (B) and by redesignating subparagraph (C) as subparagraph (B). 
(D)Paragraph (2) of section 121(e) of such Act is amended in the first sentence by striking paragraph (1)(A) and inserting paragraph (1). 
(d)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
(2)Subsection (c)(1)The amendment made by subsection (c)(1) shall apply to benefits paid after December 31, 2005. 
(3)Subsection (c)(2)The amendments made by subsection (c)(2) shall apply to tax liabilities for taxable years beginning after December 31, 2005. 
(e)Maintenance of transfers to Hospital Insurance Trust Fund 
(1)In generalThere are hereby appropriated to the Hospital Insurance Trust Fund established under section 1817 of the Social Security Act amounts equal to the reduction in revenues to the Treasury by reason of the enactment of this Act. Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had this Act not been enacted. 
(2)ReportsThe Secretary of the Treasury or the Secretary’s delegate shall annually report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate the amounts and timing of the transfers under this subsection. 
3.Age for beginning mandatory distributions increased to 80 
(a)Qualified pension plansSubparagraphs (B)(iv) and (C) of section 401(a)(9) of the Internal Revenue Code of 1986 (relating to required distributions) are each amended by striking 701/2 each place it appears and inserting 80. 
(b)Individual retirement plans 
(1)Paragraph (1) of section 219(d) of such Code is amended— 
(A)by striking 701/2 in the text and inserting 80, and 
(B)by striking 701/2 in the heading and inserting 80. 
(2)Subsection (b) of section 408 of such Code is amended by striking 701/2 and inserting 80. 
(c)Roth IRA’sParagraph (4) of section 408A(c) of such Code is amended— 
(1)by striking 701/2 in the text and inserting 80, and 
(2)by striking 701/2 in the heading and inserting 80. 
(d)Section 457 plansClause (i) of section 457(d)(1)(A) of such Code is amended by striking 701/2 and inserting 80. 
(e)Effective dateThe amendments made by this section shall apply to distributions after the date of the enactment of this Act. 
 
